DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 23, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The claims 21 – 23 recite the limitation “wherein, prior to being pushed on the cylindrical outer surface of the rotatable component, wherein the plurality of spring tongues and the plurality of fixing tongues project equally radially inwards from the annular ring body” and “radially-inward-facing distal ends of the at least one spring tongue and the radially inwardly projecting elastic fixing tongues are radially coterminous” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.  The 
The claims 27 and 28 recite the limitations “wherein the at least one spring tongue is configured to extend radially inward to the cylindrical outer surface of the rotatable component” and “wherein the at least one spring tongue is configured to contact both the cylindrical outer surface of the rotatable component and the inner bearing shell”.  However, the Specification discloses page 7, lines 19 – 21, “the radial extent of which fixing tongues in an inward direction is slightly greater than that of the spring tongues” and page 8, lines 6 – 9, “the holding ring 17 is then pushed further in the axial direction over the cylindrical outer surface 22 of the steering shaft 2 until the spring tongues 18 lie axially resiliently against the inner bearing shell 12 of the rotary bearing 11”.  The figures of the Specification additionally fail to disclose such limitation, wherein in Fig. 10 and the zoomed in drawing 1 of Fig. 10  below do not show the spring tongue “extending to” or “contacting” the cylindrical outer surface of the rotatable component, more specifically, the spring tongue is not shown to be flush with the outer surface similar to the fixing tongues.  Additionally, there is no explicit written disclosure within the Specification as to the spring tongues “extending to” or “contacting” the outer surface, which differs from the multiple instances in the Specification which explicitly disclose the fixing tongues achieve such relationship, such as page 8, lines 1 – 2, “as the holding ring 17 is pushed in an axial direction onto the steering shaft, from left to right in fig. 4, the fixing tongues are elastically deflected by the steering shaft 2”, page 8, lines 10 – 11, “the fixing tongues 21 preloaded in the installed state of the holding ring 17 now lie firmly against the cylindrical outer surface 22 of the steering shaft 


    PNG
    media_image1.png
    485
    775
    media_image1.png
    Greyscale

Drawing 1 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 11 – 14, 16, 18, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (JP11171026A).
For claim 11, Nakagawa et al. discloses a holding ring 48 for the axial fixing of a rotary bearing 42 of a steering apparatus 10 for a motor vehicle on a rotatable component 30 [with a cylindrical outer surface onto which an inner bearing shell 42 of the rotary bearing is mounted] (fig. 5), wherein the holding ring comprises:
at least one spring tongue 48B [which is sized and shaped to lie in an axial direction resiliently against the inner bearing shell] (fig. 5, page 5, paragraph [0041], the pressing force of the plurality of pressing pieces 48B is applied to the inner race 38 of the lower bearing 42);
radially inwardly projecting elastic fixing tongues 48C [which, in the relaxed state, are configured to extend into a radial region 46 of the rotatable component] (page 6, paragraph [0047], the sectional shape of the annular locking groove 46 is substantially V-shaped, and the sectional shape of the locking piece 48C of the snap ring 48 locked in the locking groove 46) [such that, when the holding ring is pushed onto the cylindrical outer surface of the rotatable component, said fixing tongues are deflected elastically in an axial direction opposite to a pushing-on direction and lie with a radial preload force against a cylindrical-shaped portion of the cylindrical outer surface of the rotatable component] (fig. 5, page 6, paragraph [0045], when a predetermined high load acts on a front part of the vehicle, … the locking piece 48C of the snap ring 48 slides on the peripheral surface of the locking groove 46 while being elastically deformed, the snap ring 48 is detached from the locking groove 46, and thus lies on the cylindrical-shaped portion of the steering shaft, as shown as solid lines in fig. 5).

For claim 13, Nakagawa et al. discloses the holding ring [wherein the fixing tongues are configured to press with radially inner edges against the cylindrical outer surface of the rotatable component and dig into the outer surface] (fig. 5, page 6, paragraph [0045], when a predetermined high load acts on a front part of the vehicle, … the locking piece 48C of the snap ring 48 slides on the peripheral surface of the locking groove 46 while being elastically deformed, the snap ring is detached from the locking groove 46, and thus lie on the cylindrical-shaped portion of the steering shaft, shown in fig. 5).
For claim 14, Nakagawa et al. discloses the holding ring wherein the at least one spring tongue comprises a plurality of radially inwardly projecting spring tongues 48B [that are unwound in the direction of the rotary bearing] (combination of figs. 2 and 5ab z, page 5, paragraph [0041], the plurality of pressing pieces 48B is applied to the inner race 38 of the lower bearing 42).
For claim 16, Nakagawa et al. discloses the holding ring [wherein the spring tongues are arranged so as to be distributed in an alternating manner with the fixing tongues in a circumferential direction] (fig. 2).
For claim 18, Nakagawa et al. discloses the holding ring wherein the rotatable component is a steering shaft 30.
For claim 30, Nakagawa et al. discloses the holding ring [wherein both the at least one spring tongue and the radially inwardly projecting elastic fixing tongues project radially inwards from an encircling ring body] (fig. 2), [wherein prior to being pushed onto the cylindrical outer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP11171026A) in view of Hans et al. (DE3305419A1).
For claim 15, Nakagawa et al. does not explicitly disclose the holding ring wherein the spring tongues are at an angle of between 15° and 45° with respect to a plane orthogonal to an axis of rotation of the rotatable component.
Hans et al. discloses a toothed ring 1 comprising a spring tongue 3 [having a flat shape and angled away from a plane in a first direction] (figs. 2 and 5), [wherein the angle is between 15° and 45°] (fig. 2, the angle being 15° as measured by the Examiner). 

For claim 24, Nakagawa et al. does not explicitly disclose the holding ring wherein a radially-inward-facing distal end of the at least one spring tongue has a first circumferential extent, wherein radially-inward facing distal ends of the radially inwardly projecting elastic fixing tongues have a second circumferential extent, wherein the second circumferential extent is approximately twice the first circumferential extent.
Hans et al. discloses a toothed ring 1 comprising spring tongues 3 [having radially-inward-facing distal end having a first circumferential extent] (figs. 4); fixing tongues 2 [      having radially-inward facing distal ends having a second circumferential extent] (fig. 4), [wherein the second circumferential extent is larger than the first circumferential extent] (as best understood in fig. 4), but does not explicitly disclose the second circumferential extent is approximately twice the first circumferential extent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the different circumferential extents of Hans et al. with the distal ends of the spring tongue and fixing tongues of Nakagawa et al., wherein the increased circumferential extent of the fixing tongues would allow for an improved overall lifecycle due to natural wear and tear.
	Nakagawa et al. modified as above does not explicitly teach that the second circumferential extent is approximately twice the first circumferential extent.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
For claim 25, Nakagawa et al. does not explicitly disclose the holding ring wherein a radius of curvature of the radially inwardly projecting elastic fixing tongues that project radially inward from an encircling body is limited to 90 degrees relative to a planar face of the encircling ring body.
Hans et al. discloses [fixing tongues 2 which project from an encircling body 1 is limited to 90 degrees relative to a planar face of the encircling ring body] (fig. 5, wherein the fixing tongues extend below 90 degrees from a planar face of the encircling ring body 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the projecting angle of Hans et al. with the fixing tongues of Nakagawa et al., wherein the different projecting angles allow for increased usability with different shaped shafts.  Additionally, the different embodiments of Nakagawa et al. discloses the employment of various angles as shown in fig. 8 and 11.
Claim 17, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP11171026A) in view of Rusteberg et al. (US 2010/0178003 A1).

Rusteberg et al. discloses [a second bearing inner ring 12c is held axially and with preloading via an annular, axisymmetrical steel spring 22] (fig. 1, pages 1 and 2, paragraph [0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the spring steel material as taught by Rusteberg et al. with the holding ring of Nakagawa et al. to allow for high yield strength, thus reducing overall wear and tear and replacement costs.	
For claim 27, Nakagawa et al. does not explicitly disclose the holding ring wherein the at least one spring tongue is configured to extend radially inward to the cylindrical outer surface of the rotatable component.
Rusteberge et al. discloses [a second bearing inner ring 12c is held axially and with preloading via an annular, axisymmetrical steel spring 22] (fig. 1, pages 1 and 2, paragraph [0019]), [wherein the steel spring is pushed onto a shaft 18 until it rests with a contact surface 22ca of an annular collar 22c on the bearing inner ring] (page 2, paragraph [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use contact location of the contact surface of the steel spring as taught by Rusteberg et al. with the spring tongues of Nakagawa et al., wherein such positioning would allow for a reduction in debris build-up, thus reducing overall maintenance and replacement costs.	

Rusteberge et al. discloses [a second bearing inner ring 12c is held axially and with preloading via an annular, axisymmetrical steel spring 22] (fig. 1, pages 1 and 2, paragraph [0019]), [wherein the steel spring is pushed onto a shaft 18 until it rests with a contact surface 22ca of an annular collar 22c on the bearing inner ring] (page 2, paragraph [0033]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use contact location of the contact surface of the steel spring as taught by Rusteberg et al. with the spring tongues of Nakagawa et al., wherein such positioning would allow for a reduction in debris build-up, thus reducing overall maintenance and replacement costs.	
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP11171026A) in view of Nakamura et al. (US 2015/0274200 A1).
For claim 19, Nakagawa et al. does not explicitly disclose the holding ring wherein the rotatable component is a ball-screw drive nut of an electric servo steering system.
Nakamura et al. discloses [a plate 141, the plate 31 of a first support portion 30A may be provided to a nut 80; a coned disc spring 32, and the coned disc spring is disposed between the plate 31 and an inner ring 21 of a bearing 20] (fig. 14, page 5, paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the holding ring as taught by Nakagawa et al. with a ball-screw drive nut of an electric servo steering system of Nakamura et al. to allow for 
For claim 20, Nakagawa et al. discloses a holding ring 48 for the axial fixing of a rotary bearing 42 of a steering apparatus 10 for motor vehicles on a rotatable component 30 [with a cylindrical outer surface onto which an inner bearing shell 42 of the rotary bearing is mounted] (fig. 1), wherein the holding ring comprises:
at least one spring tongue 48B [which is sized and shaped to lie in an axial direction resiliently against the inner bearing shell] (fig. 5, page 5, paragraph [0041], the pressing force of the plurality of pressing pieces 48B is applied to the inner race 38 of the lower bearing 42);
radially inwardly projecting elastic fixing tongues 48C [which, in the relaxed state, are configured to extend into a radial region 46 of the rotatable component] (page 6, paragraph [0047], the sectional shape of the annular locking groove 46 is substantially V-shaped, and the sectional shape of the locking piece 48C of the snap ring 48 locked in the locking groove 46) [such that, when the holding ring is pushed onto the cylindrical outer surface of the rotatable component, said fixing tongues are deflected elastically in an axial direction opposite to a pushing-on direction and lie with a radial preload force against the outer surface of the rotatable component] (fig. 5, page 6, paragraph [0045], when a predetermined high load acts on a front part of the vehicle, … the locking piece 48C of the snap ring 48 slides on the peripheral surface of the locking groove 46 while being elastically deformed, the snap ring 48 is detached from the locking groove 46, and thus lies on the cylindrical-shaped portion of the steering shaft, as shown as solid lines in fig. 5);
but does not explicitly disclose the holding ring lies against an inner surface of a housing into which an outer bearing shell of a the rotary bearing is inserted.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the holding ring as taught by Nakagawa et al. with a housing of Nakamura et al. to allow for improved energy absorption effect at a time of specified high load work and generation of hammering sound in a plurality of locations, thus improving overall effect of the vehicle.	
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP11171026A) in view of Boll (DE 3329179 A1).
For claim 26, Nakagawa et al. does not explicitly disclose the holding ring wherein distal ends of the radially inwardly projecting elastic fixing tongues extend circumferentially for a first distance, wherein the radially inwardly projecting elastic fixing tongues extend radially inward a second distance from an encircling ring body, with the first distance being greater than the second distance.
Boll discloses a ring comprising tongues 1, 2, [wherein a distal end of the radially extending tongues extend circumferentially for a first distance, wherein the radially extending tongues extend radially outward in a second direction from an encircling ring body, with the first distance being greater than the second distance] (as best understood in fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the circumferential extension and radial extension relationship as taught by Boll with at least the tongues of Nakagawa et al. to allow for .	

Response to Arguments
Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive. Appellant argues the prior art, Nakagawa, fails to disclose “the fixing tongues are configured to lie with a radial preload force against a cylindrical-shaped portion of a cylindrical outer surface of a rotatable component”.
However, Nakagawa et al. discloses in page 6, paragraph [0045], “when a predetermined high load acts on a front part of the vehicle, … the locking piece 48C of the snap ring 48 slides on the peripheral surface of the locking groove 46 while being elastically deformed, the snap ring 48 is detached from the locking groove 46, and therefore, thus lies on the cylindrical-shaped portion of the steering shaft”, as shown as solid lines in fig. 5.
Applicant’s arguments with respect to claims 24 – 28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611